 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Kent CorporationandClintonJH[ollie,Jr.Case10-CA-19593-212 April 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 23 March 1984 Administrative Law Judge J.Pargen Robertson issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed a brief in support ofits cross-exceptions and a statement in opposition tothe General Counsel's exceptions.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, I andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, The KentCorporation,Birmingham,Alabama, it officers,agents,successors, and assigns,shall take the actionset forth in the Order.MEMBER DENNIS, dissenting in part.I agree with my colleagues that the Respondentviolated Section 8(a)(3) and(1) of the Act by de-priving employee Clinton Hollie Jr. of overtimeand transferring him to another department becauseof hisunion activities.However,Iwould not adoptthe judges'conclusion that the Respondent did notfurther violate the Act bydischarging Hollie.In his decision,the judge found,inter alia, thatthe Respondent lawfully discharged Hollie on 26September 198311because he refused to submit to aiContrary to our dissenting colleague, we do not agree that it is nec-essary for resolution of this case to remand it to the judge for furthercredibilityresolutions regarding the discharge of employee ClintonHollieThe dissent predicates the remand on thejudge's failure to resolveconflicting testimony regarding whether Hollie was given a second op-portunity to refuse to take the polygraph Such resolution,argues ourcolleague, is necessary to determine whether Hollie was disparately treat-ed as compared to some other employees who were given a second op-portunity to take the test.Hollie's refusal initially to take the polygraph test is undisputedTheonly dispute is whether Superintendent Gnffees gave Hollie a second op-portunity to refuse to take the test The record establishes that Gnffeesand Hollie met a second time concerning the test and shortly thereafterHollie told guard George Steinnard that Hollie had refused to take thepolygraph. Consequently, even if Hollie were credited over Griffees re-garding the second confrontation,we are not persuaded that the recordestablishes disparate treatment Stemnard's testimony remains undisputedthatHollie told himafterthe discharge that he had refused to take thepolygraph.Hollie's failure to deny Stemnard's testimony coupled withthe absence of any testimony that Hollie told Griffees that he would takethe polygraph leads us to affirm thejudge's decision that the GeneralCounsel failed to prove thisallegationiHollie was actually terminatedon 27September 1983, but the termi-nation letter was effective 26 Septemberpolygraph examination regarding damage to theRespondent's vans. The legality of Hollie's dis-charge is related to whether Hollie ultimately re-fused to take the polygraph examination. The judgefound that the facts are in dispute as to what oc-curred at the meeting just before Hollie's dis-charge.The Respondent presented evidence byPlant Superintendent Dean Griffees and SecurityManager Jim Wolfe that Hollie was asked on 27September 1983 (a second time) if he was going totake the polygraph test. The General Counsel, onthe other hand, called Hollie, whose testimony in-dicates that he was not given a second opportunityto take the polygraph, but rather was summarilydismissed. The judge failed to resolve this conflict,relying instead on the finding that there was noevidence that Hollie told Griffees he was willing totake the examination.The General Counsel contends, and I agree, thatwhether Hollie was given a second opportunity totake the polygraph test is necessarily material toany evaluation and review of the reason the Re-spondent discharged him. The Respondent offereditsother employees who had initially refused thepolygraph test a second opportunity to take it. Afailure to offer Hollie the same opportunity wouldindicate disparate treatment.2 I would remand thisportion of the record to the judge for credibilityfindingswith respect to whether Hollie was givena second opportunity to take the polygraph testprior to his discharge.2 I disagree with my colleagues'finding that guard Steinnard's testimo-ny that Hollie said he refused to take the polygraph test obviates theneed to resolve the conflict in testimony concerning the 27 Septembermeeting I find Stemnard's testimony is too ambiguous to support thefinding of an admission by Hollie Hollie's statement could have been amere reiteration of the reasongivento him by the Respondent for histermination Indeed, the termination slip which Hollie refused to signstated, "Due to your refusal to submit to a polygraph examination, youremployment with Kent Corporation is terminated effective 9-26-83 " Bythe same token,Hollie's statement could have referred to his refusal totake the test on 26 SeptemberWithout an unambiguous admission byHollie, that he had, after the second confrontation with Griffees, refusedagain to take the test,the central question of whether Hollie was alloweda second opportunity remains unansweredDECISIONSTATEMENT OF THE CASEJ.PARGENROBERTSON,Administrative Law Judge.This matter, which was heard in Birmingham, Alabama,on January 10, 1984, is based on a complaint whichissued on November 10, 1983, following a charge whichwas filed on October 3 and amended on November 7,1983.Respondent, The Kent Corporation, is chargedwith violating Section 8(a)(1) and (3) of the Act by de-nying overtime, transferring to another department, anddischarging its employee Clinton Hollie Jr.275 NLRB No. 23 KENT CORP.139On the entire record, and from my observation of thewitnesses, and after due consideration of the briefs filedby the General Counsel and Respondent, I make the fol-lowingFINDINGSOF FACT'1.BEFOREHOLLIE'SDISCHARGEDuring April 1983, the United Steelworkers of Amer-ica (the Union) began an organizing campaign at Re-spondent's Birmingham facility. Clinton Hollie was oneof Respondent's employees that became active in thatcampaign on behalf of the Union.Hollie testified that he signed up a few employees forthe Union, attended union meetings, and wore a unionbutton to work. On July 7, Hollie was 1 of 53 employeesthat signed a petition claiming the employees were mis-represented in a contract that had been signed by Re-spondent and a purported employee representative.On August 5, Hollie, along with a few other employ-ees, appeared at an NLRB representation case hearing.Hollie testified on behalf of the Union.On August 8, Hollie was presented with an "absenteewarning" by Respondent. Hollie protested the warning,claiming, among other things, that the absence reflectedon the warning represented his absence to testify in theNLRB hearing pursuant to a subpoena. Plant Superin-tendent Dean Griffees responded, "Oh yeah, that's right.You testified for the Steelworkers."Griffees struckthrough the absence notation. Nevertheless, Hollie wasawarded the warning on the basis of two tardies for theweek of August 1 to 7, 1983. Before that date no em-ployee had ever received a warning for two tardies in 1week.While awarding the August 8 warning to Hollie, Grif-fees said Hollie had to shave his goatee and Griffeesbrought up the wearing of a cutoff tee shirt. Hollie testi-fiedwithout being rebutted, that he had not worn acutoff tee shirt since the day he returned from vacationin June 1983. Also, according to Hollie, until August1983, Respondent permitted its employees to wear beardsexcept around the first of each year when employeeswere customarily required to cut their hair and shave.On August 11, 1983, Hollie received a writeup statingthat he was being deprived of all overtime because of hisviolationof safety rules prohibiting the wearing ofsleeveless shirts, beards, and long hair and requiring thewearing of leather shoes. However, as shown above, thetestimony of Hollie was uncontradicted that he did notwear a sleeveless shirt after June 1983. Hollie also testi-fied without conflict that he had had an earlier conversa-tion in which he was told not to wear tennis shoes. Be-cause of that conversation, Hollie did not wear tennisshoes.Even though shoes are mentioned in Hollie'sAugust 11 writeup, according to Hollie, shoes were notIThe commerce facts and conclusions are not in issue Respondent ad-mitted that it is a corporation with a place of business in Birmingham,Alabama,where it is engaged in the manufacture of metal shelving and isan employer engaged in commerce within the meaning of Sec 2(6) and(7) of the ActRespondent also admitted that the United Steelworkers ofAmerica is a labor organization within the meaning of Sec 2(5) of theActmentioned in his conversation with Griffeesand his su-pervisor,Wendell Speegal. Hollie testified that on beingtold to shave his goatee, he shaved and did not grow thegoatee back until after his discharge.On September 15, Hollie was stopped by any NLRBagent and given 10 or 12 NLRB election notices as hewas driving into Respondent's facility. SuperintendentGriffees and two other supervisors were present whenHollie picked up the election leaflets.Approximately 5 minutes after Hollie began work onSeptember 15, Griffees came in and said something toHollie's supervisor. Hollie's supervisor,WendellSpeegle,immediately called Hollie to his desk and told Hollie thatHolliewas being transferred to another department. Awriteup dated September 15, from Superintendent Grif-fees states-After repeated written and verbal warnings, Clintonconteniously [sic] left his work area without knowl-edge of his supervisor (Mr. Speegle) and interruptedotherpeople and disrupted their work effort.Noting his (Clinton's) inability to follow his supervi-sor's instructions and his lack of compliance withsafety rulesMr Speegle recommends that Clintonbe moved to another department. Electrocoat needsone man to help with the line so as of 9-16-83 Clin-ton will be moved to this area.ConclusionThe General Counsel alleged that Respondent violatedSection 8(a)(1) and (3) of the Act by denying Hollieovertime and transferring Hollie to another department.The record appears to support the General Counsel's al-legations.On August 8, 3 days after Hollie testified for theUnion in the NLRB representation hearing, Hollie re-ceived an absentee warning for being tardy twice in 1week.Hollie's timecard for the week ending August 7showed that he was 5 minutes late 1 day and 25 minuteslate on another.Hollie testified that before August 8, an employee wasconsidered in violation of the rules if he was tardy fiveor six times a month and, if someone was absent threetimes in 1 week he could be fired.The records in evidence support Hollie's contentionthat before he received the absentee warning on August8,Respondent did not have a practice of issuing warn-ingsfor two tardies in 1 week. Absentee calendars in therecord show that before Hollie's warning other employ-ees were occasionally absent or tardy two or more timesina singleweek without receiving a warning. Therecords show that no employee was warned for receiv-ing two tardies in 1 week before Hollie was warned onAugust 8.SuperintendentGriffees does not dispute the aboveevidence.However,Griffeesexplained that beforeAugust 1983, another Respondent official was chargedwithadministeringthe absentee policy. In August Grif-fees assumed that responsibility, and from that time hestrictly enforced the policy. Nevertheless, Griffees was 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDunable to document either the two tardies per weekpolicy or that employees were advised of installation ofstrict enforcement of that policy during or after August.Griffees published no rules or notices to the employeesthat the policy or the practice was to change in August.Under the above circumstances it is apparent and Ifind that Clinton Hollie was treated discriminatorily onAugust 8, when he was warned for two tardies in 1week. No other employees had previously received sucha warning. Neither Hollie nor any other employee hadbeen advised that Respondent was changing its practiceregardingwarnings for tardiness. Hollie was a knownunion advocate and his warning issued on the Mondayfollowinghistestimony the immediately precedingFriday in the representation case hearing.2Again on August 11, Respondent took disciplinaryaction against Hollie. On that occasion Griffees deprivedHollie of all overtime. The writeup of August 11 attrib-uted Hollie's disciplinary action to Hollie's alleged disre-gard of safety rules "regarding wearing apparel and per-sonal grooming." The writeup continued:Because of area in which he worked, leather shoesand shirts with sleeves are needed. Also beards andlong hair are safety hazards.Mr. Hollie said heknew the rules. He had been warned about tardyrules afew days before and was reminded of thesafety rules. To discipline him for his lack of regardfor safety rules, all overtime was taken away fromhim He was also rewarned about his tardy and un-excused absences.Hollie's testimony,which was not rebutted and iscredited, proved that he did nothing in violation of therules regarding shoes and shirts after June 1983. I alsocredit his testimony that he had not been cautionedabout his beard or hair and that it was Respondent'spractice to attend to those questions only at the begin-ning of each year. Hollie also testified that he was nei-ther absent nor tardy between August 8, when he re-ceived the absentee (tardy) warning, and August 11,when he was denied overtime.Respondent, on the other hand, was unable to docu-ment that Hollie was cautioned about any of the matterscomplained of on August 11, at any time proximate tothat date. The testimony of Dean Griffees establishedthatGriffees had no recollection of Hollie violating anyof the policies covered in the August 11 disciplinaryaction during July or August 1983, other than the twotardies in the week of August 7.3It is clear from the above and the entire record thatRespondent disciplined Hollie on August 11, for reasonsother than those alleged in the writeup. None of the mat-ters listed therein occurred so proximately as to justify2 I do not find that Respondent violated Sec 8(a)(1) and(3) by issuingthe August 8 warning to Hollie That action was not alleged as a viola-tion in the complaint.9Gnffees first testified that he talked to Hollie four or five times about"dress" during the June through August 1983 period Subsequently, Grif-fees testified that he talked to Hollie about "dress"' on one occasion afterHollie's June vacationThat accords with Hollie's testimony that his"dress" was mentioned only once and that incident occurred on the dayhe returned from vacation in June I credit Hollie in that regarddisciplinary action.Against that background, I find thatRespondent engaged in a pretext and that the actualmotive behind its actions were Hollie's union activitiesincluding his testimony 6 days before August 11. I findthatRespondent deprivedHollieof overtime fromAugust 11, 1983, in violation of Section 8(a)(1) and (3) ofthe Act.On September 15, 1983, Hollie was transferred fromshipping department to electrocoat. Dean Griffees testi-fied that the transfer was a disciplinary action and thatthatwas the only occasion where an employee wastransferred as a disciplinary action.Hollie testified,without rebuttal, that he was given noexplanation for the transfer. A note from Griffees indi-cates that Hollie was transferred because he continued toleave his work area "without knowledge of his supervi-sor (Mr. Speegle) and interrupted other people .. .Nevertheless, there was no probative evidence thatHollie left his work station during August or September1983.Griffees' testimony revealed that he had no directknowledge of Hollie's activities in that regard.4 DeanGriffees also testified that he considered prior warningsinHollie's file.However, Hollie received no warningsfor leaving his work area after April 7, 1982-over ayear before his September 1983 transfer.The record reveals that Superintendent Griffees direct-ed Hollie's transfer on September 15, shortly after he ob-served Hollie pick up 10 or 12 election notices from anNLRB agent and take those notices into work. Griffeesthen used warnings that were over a year old to justifydiscipliningHollie.Under those circumstances, it is ap-parent that Hollie was transferred in violation of Section8(a)(1) and (3) of the Act.II.THE DISCHARGE OF CLINTON HOLLIEDuring the weekend of September 17 and 18, 1983,someone vandalized automobile vans owned by Re-spondent, located on Respondent's premises. On Septem-ber 19, Respondent posted a memo to all employees ad-vising that its investigation into the weekend incidentmay include, among other things, polygraph examina-tions for all employees.Respondent required all employees, including ClintonHollie, to sign a consent to submit to polygraph examina-tion upon initial employment. Hollie's signed form is inevidence.On September 20, Respondent posted a second noticeto employees regarding its investigation into the damageto its vans:Although the majority of our managers and em-ployees are honest and trustworthy, we do, as youknow, from time to time, have problems with theftand vandalism of company property. Therefore, wewant to restate Kent's policy on polygraph exami-nations, which you all are aware of, having signed aconsent form That, if asked to do so in the courseof an investigation any or all employees and manag-4Griffees testified that he was told of incidents by Hollie's supervisorHowever, no specific incidents were mentioned by Griffees, no incidentswere documented, and the supervisor did not testify KENT CORP141ers of Kent will be required to submit to a poly-graph examination as a condition of continued em-ployment.Shortly before September 26, Dean Griffees escortedClinton Hollie to a building on Respondent's premiseswhere Respondent was conducting polygraphexamina-tions 5RobertMontgomery, an employee of Security Engi-neers,was conducting the polygraph examinations.Montgomery testified as follows regarding Respondent'soriginal efforts to require Clinton Hollie to submit to theexamination:A. I believe they introduced him (Hollie) to meand either Jim or Dean, one asked him if he wasgoing to take the polygraph test and his statementwas that he needed to make a phone call to theunion before he would.Q. Did anyone respond to his statement about theunion?A. I believe it was Dean that responded and toldhim that employees were allowed to use the phoneonly on breaks and lunchtime, that he could callanyone he wanted to at that time, but duringnormal work hours, he wasn't allowed to use thephone.Q. And did you either of the management offi-cialstell him he couldn'tusethe phone at all?A. No, sir.Q.What happened after that?A. They talked real briefly, you know, abouttaking the polygraph, that he had made the samestatement as before, about calling the union beforetaking the test and after that, they stepped outsidethe door and I could hear talking, but I couldn't un-derstand what was being sad.Q. Did you ever see Mr. Hollie again?A. No, sir.Hollie testified along the lines of the above testimonyby Montgomery. Hollie did testify that he admitted toGriffees on that occasion that he had signed the consentto submit to a polygraph examination.When Hollie next reported to work on September 26,Dean Griffees was waiting. Hollie was asked to sign thefollowing statement:Due to your refusal to submit to a polygraph exami-nation, your employment with Kent Corporation isterminated effective 9-26-83.In your employment application you agreed tosubmit to a polygraph examination if requested bymanagement.Management requested that yousubmit to such an examination today in connectionwith our investigation into recent vandalism ofcompany vehicles. Your refusal to submit to this ex-amination leaves us no choice but to terminate youremployment.5The examinations were conducted by another firm, Security EngrneersThe General Counsel does not dispute Respondent's right to re-quire polygraph examinations of all employeesAlthough Hollie contended to Griffees that he had notrefused to take the polygraph examination, both his testi-mony and the testimony of all other witnesses, revealthat after his initial refusal, Hollie never told Respondentthat he would take the examination.The record reveals that all employees that continuedto refuse to take the polygraph were discharged. Severalemployees changed their minds after initially refusing.Those employees were not discharged.ConclusionThe General Counsel contends that the basic factualissueiswhether Hollie refused to take the polygraph. Iagree.However, I find that Hollie's actions do in factdemonstrate a refusal to take the examination.The evidence is unrebutted that Hollie originally re-sisted taking the polygraph until he could call a unionrepresentative. At that time Hollie was released to returnto work.Subsequently, the following day, Hollie was again con-fronted by Griffees. The evidence is in dispute as towhether Hollie stated on that occasion that he would nottake the examination. However, it is not disputed that atno time on September 26, did Hollie tell Griffees that hewas willing to take the examination.Moreover, it is also disputed that subsequent to his dis-charge, Hollie told George Steinnard, a guard for Secu-rity Engineers, as Steinnard was escorting Hollie off Re-spondent's premises, that he had refused to take the poly-graph.Additionally, at a union meeting after his discharge,Hollie told employee Dale Schaeffer who was called bytheGeneral Counsel, that he was fired for refusing totake the polygraph test.Those admissions demonstrate that on September 26both Hollie and Respondent were well aware that Holliehad refused to take the polygraph. Regardless of wheth-er Hollie specifically stated he would not take the exami-nation, it was clear to all concerned that Hollie was notsubmitting to the polygraph. Under the circumstances,Hollie had ample opportunity to clear the air by tellingGriffees that hewas willingto take theexamination.Hollie did not take that action.Therefore, Griffees and, for that matter, any reasona-ble person, would logically conclude that Hollie wascontinuing to refuse to submit to the examination.I find that the evidence establishes that Clinton Holliewas discharged on September 26, because of his refusalto submit to a polygraph examination regarding damageto Respondent's vans.Respondent conceded at the hearing that Hollie wasnot implicated in damaging its vans. However, as con-ceded by the General Counsel, it is clear that Respond-ent was entitled to inquire into the damage incident andthe polygraphing of employeeswas a legitimate tool inthat inquiry.Despite the animus Respondent demonstrated in itsearlier actions against Hollie, it is clear that Hollie him-self furnished the necessary basis for his discharge. Un-fortunately for Hollie, those grounds are not protectedby the Act. 142DECISIONSOF NATIONALLABOR RELATIONS BOARDI find that Clinton Holliewas not discharged in viola-tion of the Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct.2.By depriving its employee Clinton Hollie Jr. ofovertime from August 11, 1983,and by transferringHollie to another department on September 16, 1983, be-cause of his union activities,Respondent has engaged inunfair labor practiceswithin the meaning of Section8(a)(1) and(3) of the Act.3.Respondent did not violate the Act by dischargingHollie on September 26, 1983.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices,I shall recommend it be ordered to ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.As I have found that Respondent unlawfully deprivedClinton Hollie Jr.of overtime from August 11, 1983, tohis legitimate discharge on September 26, 1983, I shallrecommend that Respondent be ordered to make Holliewhole for any loss of earnings he may have suffered as aresult of the discrimination against him. Backpay may becomputed with interest as described in F.W.WoolworthCo.,90 NLRB 289 (1950),andFlorida Steel Corp.,231NLRB 651 (1977).6ORDERThe Respondent,The Kent Corporation, Birmingham,Alabama,itsofficers,agents, successors,and assigns,shall1.Cease and desist from(a)Denying overtime and transferring its employees toother departments because of their union activities orother protected concerted activities.(b) In any like or related manner interfering with, re-straining,or coercing its employees in the exercise ofrights guaranteed them by Section 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act.(a)Make Clinton Hollie Jr. whole for any loss of earn-ings and other benefits suffered as a result of the discrim-ination against him, in the manner set forth in theremedy section of this decision.(b)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports,and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c) Post at its facility in Birmingham,Alabama,copiesof the attached notice marked"Appendix."7Copies ofthe notice,on forms provided by the Regional DirectorforRegion 10, after being signed by the Respondent'sauthorized representative,shallbe posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered,defaced, orcovered by any other material.(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.I If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading"Posted by Order of the Na-tional Labor Relations Board"shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT refuse to award overtime to our em-ployees because they engage in activities on behalf of theUnited Steelworkers of America or any other labor orga-nization.WE WILL NOT transfer our employees to other depart-ments because they engage in Union activity.WE WILL NOT in any like or related manner interferewith, restrain,or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL make Clinton Hollie Jr.,whole by paymentof lost earnings and other benefits which he may havelost by reason of our discrimination against him.THE KENT CORPORATION6 See generallyIsis Plumbing Co.,138 NLRB 716 (1962).